 


109 HR 1647 IH: Election Weekend Act
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1647 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Hastings of Florida (for himself, Mr. Honda, Mr. Abercrombie, Ms. Lee, Mr. Jackson of Illinois, Mrs. Christensen, Mr. Stark, and Mr. Jefferson) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To require that general Federal elections be held during the first consecutive Saturday and Sunday in November, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Election Weekend Act. 
2.Change in general election date 
(a)ElectorsSection 1 of title 3, United States Code, is amended by striking on the Tuesday next after the first Monday in November and inserting on the first consecutive Saturday and Sunday in November. 
(b)Congressional ElectionsSection 25 of the Revised Statutes of the United States (2 U.S.C. 7) is amended to read as follows: 
 
25.The first consecutive Saturday and Sunday in November in every even numbered year are established as the days for the election, in each of the States and Territories of the United States, of Representatives and Delegates to the Congress commencing on the 3d day of January thereafter.. 
(c)Effective DateThe amendments made by this section shall apply with respect to regularly scheduled general elections for Federal office held in November 2006 and each second year thereafter. 
3.Sense of Congress regarding treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees a day off on either day of the first consecutive Saturday and Sunday in November in 2006 and each second year thereafter to enable the employees to cast votes in the Federal and other elections held on that day. 
 
